PER CURIAM:
Upon consideration of the appellees’ petitions for rehearing and the response filed by the appellants, we conclude that Judge Craven’s vote cannot be counted in the disposition of these appeals. Judge Craven died after approving Parts I and II of the opinion that Judge Winter wrote expressing the views of a majority of the court. His death occurred, however, before the dissenting and concurring opinions were written and before the court’s decision was announced. Therefore, Judge Craven’s approval of Judge Winter’s draft cannot be tallied for the purpose of deciding the appeals. Cf. United States v. American-Foreign Steamship Corp., 363 U.S. 685, 80 S.Ct. 1336, 4 L.Ed.2d 1491 (1960).
Accordingly, we withdraw the opinions that were previously filed, affirm by an equally divided court the district court’s orders granting preliminary injunctions, and remand the case to the district court for trial.
Regrettably, these cases have been delayed by our initial misapprehension of the effect of Judge Craven’s death on their outcome. Consequently, we request the district court to try them and enter a final order as expeditiously as possible.